DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 4 and 6-8, the prior art of record fails to teach or render obvious a system for dispensing and storing liquid including a perforated dip tube extension coupled to the dip tube head component, the dip tube extension including a solid end cap configured to close a distal end, and where liquid from an upper surface is dispensed before portions of liquid below the upper surface throughout the dispensing process.
Regarding claims 9-11 and 15, the prior art of record fails to teach or render obvious a device for regulating liquid stored in a container particularly including a perforated dip tube extension, coupled to and extending from one end of the head component configured to extend away from the head component and into the container, and a solid end cap configured to close the distal end of the perforated dip tube extension and prevent contents of the container from entering the distal end of the perforated tube extension.
Regarding claims 16-18, the prior art of record fails to teach or render obvious a method for draining liquid from an airtight bladder where an upper surface of liquid is withdrawn before lower fluid irrespective of the amount of liquid in the bladder from a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT K NICHOLS II whose telephone number is (571)270-5312.  The examiner can normally be reached on Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/R. N./
Examiner, Art Unit 3754



/Vishal Pancholi/Primary Examiner, Art Unit 3754